 



Exhibit 10.02

AMENDED AND RESTATED

SECURED BALLOON PAYMENT PROMISSORY NOTE

     This Amended and Restated Secured Balloon Payment Promissory Note, dated as
of April 18, 2002 (this “Note”), documents the amendment and restatement of the
Secured Balloon Payment Bridge Loan Promissory Note, dated as of October 16,
2000, in the principal amount of $1,305,000.00, as most recently amended and
extended by the Fourth Amendment to Secured Balloon Payment Bridge Loan
Promissory Note, dated as of January 15, 2002 (the “Bridge Loan”). This Note
reflects a $261,000.00 principal payment by Thomas A. Allanson and Marye
Allanson and the amendment and restatement of the Bridge Loan into a note with a
maximum term of approximately ten-years at the Long-Term Applicable Federal Rate
for April 2002. The Bridge Loan is deemed cancelled upon the execution of this
Note by Borrowers.

     
$1,044,000.00
 
April 18, 2002

     1. Borrowers’ Promise to Pay. FOR VALUE RECEIVED, the undersigned THOMAS A.
ALLANSON and MARYE ALLANSON, husband and wife (collectively “Borrowers”),
jointly and severally promise to pay to the order of INTUIT INC., a Delaware
corporation (“Intuit”), at 2700 Coast Avenue, Mountain View, California 94043,
Attention: Corporate Comptroller, in lawful money of the United States of
America, without offset or deduction, on or before April 30, 2012 (the “Maturity
Date”), the principal amount of ONE MILLION FORTY-FOUR THOUSAND AND NO/100
DOLLARS ($1,044,000.00), with interest as set forth herein. The address for
receipt of payments hereunder may be changed at any time by the Note holder upon
ten (10) days’ written notice to Borrowers.

     2. Purpose of Loan. The loan evidenced by this Note was made for the sole
and exclusive purpose of assisting Borrowers with the purchase of residential
real property located at                                    , San Diego County,
California (the “Property”). Borrowers acknowledge that the benefits of this
loan are not transferable.

     3. Payments of Principal and Interest. This Note shall accrue interest from
April 18, 2002 on the principal balance outstanding from time to time at the
rate of five and fifty-four hundredths percent (5.54%) per annum, compounded
annually, until paid in full. Borrowers shall pay to the Note holder, on
September 30, 2002 and on each anniversary of such date, an amount equal to all
interest then accrued and unpaid. Subject to the terms of Paragraphs 6 and 7
below, Borrowers shall pay the entire principal balance, all interest then
accrued and unpaid, plus any other sums then due hereunder, to the Note holder
on the Maturity Date set forth herein. Payments shall be applied first to
interest accrued and then to the principal balance. However, in no event shall
the rate of interest payable under this Note exceed the maximum rate permitted
by applicable law, and if any payment in the nature of interest shall cause the
maximum rate to be exceeded, the portion of the payment in excess of the maximum
rate shall be applied to reduce the principal balance. Interest payments for
periods less than a year shall be prorated based on a 360-day year.

1



--------------------------------------------------------------------------------



 



     4. Right to Prepay. Provided Borrowers are not then in default hereunder,
Borrowers shall have the right to prepay all or any part of the outstanding
unpaid principal at any time without notice and without any prepayment charge.

     5. Security. This Note is secured by a deed of trust dated October 16, 2000
(the “Deed of Trust”) in favor of Intuit covering the Property, executed by
Borrowers. The Deed of Trust has been recorded in the Office of the County
Recorder of San Diego County, California, as Instrument No.                  .
Borrowers agree that all terms, covenants and conditions of the Deed of Trust
are made a part of this Note.

     6. Events Triggering Immediate Repayment. In the event (i) either of
Borrowers’ names is removed from record ownership of the Property for any
reason, including, without limitation, as a result of divorce; or (ii) Borrowers
transfer the Property or any part thereof, or any interest therein is sold,
agreed to be sold, conveyed or alienated, by operation of law or otherwise,
then, in each case, the entire principal balance of this Note and all accrued
interest, and irrespective of the Maturity Date set forth herein, shall become
immediately due and payable.

     7. Additional Events Triggering Acceleration. In the event Thomas A.
Allanson ceases for any reason, including death, permanent disability,
retirement or termination, to be employed by Intuit Inc. or any of its
subsidiary companies, then the entire principal balance of this Note and all
accrued interest shall become due and payable on the earlier to occur of (i)
thirty (30) days from the date of death or permanent disability or ten (10) days
from the date of retirement or termination, as applicable, or (ii) the Maturity
Date.

     8. Insurance. Borrowers agree to keep the Property insured against loss
until this loan is repaid in full with, if requested by the Note holder, a loss
payable clause in favor of the Note holder.

     9. Default.

          a. Events of Default. Borrowers shall be in default under this Note if
any of the following happen:

                  (i) Borrowers do not pay the full amount of each payment
required under this Note on the date when due, or fail to comply with any terms
or conditions set forth in this Note; or

                  (ii) Borrowers fail to comply with any terms or conditions set
forth in the Deed of Trust; or

                  (iii) Borrowers (or either of them) voluntarily file
bankruptcy or seek legal relief from any debts under any state or federal law or
if someone brings an involuntary petition in bankruptcy against them (or either
of them).

          b. Rights of Note Holder Upon Default. If Borrowers are in default,
then the entire balance of this Note, including all accrued interest, and
irrespective of the Maturity Date set forth herein, at the option of the Note
holder, shall become immediately due and payable and

2



--------------------------------------------------------------------------------



 



Note holder shall have all rights and remedies in this Note, the Deed of Trust,
and at law and in equity. Borrowers promise to pay to the Note holder all costs,
charges and expenses, including attorneys’ fees, incurred in collection of the
amounts due under this Note, whether by foreclosure of the Deed of Trust or by
other legal proceedings or otherwise.

     10. Borrowers’ Waivers. Acceptance of any payment after default shall not
constitute a waiver of any such default. Any extension of time of payment of any
amounts due hereunder shall not affect the liability of Borrowers, who hereby
jointly and severally waive demand, presentment for payment, notice of
nonpayment, protest and notice of protest.

     11. Civil Code §2966. This Note is subject to Section 2966 of the
California Civil Code, which provides that the holder of this Note shall give
written notice to the Borrowers, or their successors in interest, of prescribed
information at least 90 and not more than 150 days before any balloon payment is
due.

     12. Entire Agreement. This Note contains the entire agreement between the
parties hereto concerning the subject matter hereof and supersedes all prior
written or oral agreements between the parties with respect to the subject
matter hereof, and no addition to or modification of any term or provision shall
be effective unless set forth in writing, signed by all the parties hereto. Time
is of the essence for the performance of each and every covenant of Borrowers
hereunder.

     13. California Law. This Note shall be governed by and construed in
accordance with the laws of the State of California.

     By executing this Note, Borrowers each agree that he or she has received a
fully completed copy of this Note.

      BORROWERS:     /s/   Thomas A. Allanson



--------------------------------------------------------------------------------

THOMAS A. ALLANSON   /s/   Marye Allanson



--------------------------------------------------------------------------------

MARYE ALLANSON

3